Case: 14-40557      Document: 00513118250         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-40557                              FILED
                                  Summary Calendar                        July 16, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk
COLLIE LEE WILLIAMS,

                                                 Petitioner-Appellant

v.

WARDEN USP BEAUMONT,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-122


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges:
STEPHEN A. HIGGINSON, Circuit Judge: *
       Collie Lee Williams, federal prisoner # 81586-004, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging his total 264-
month prison sentence for (1) possessing with intent to distribute crack
cocaine, (2) using and carrying a firearm during and in relation to a drug
trafficking offense, and (3) being a felon in possession of a firearm. Williams
also moves for a stay of these proceedings pending either a determination of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-40557       Document: 00513118250          Page: 2     Date Filed: 07/16/2015


                                       No. 14-40557

the retroactivity of Descamps v. United States, 133 S. Ct. 2276 (2013), or a
decision in the rehearing of Spencer v. United States, 727 F.3d 1076, 1087 (11th
Cir. 2013). 1
       Williams argues that, in light of the Supreme Court’s recent holdings in
Moncrieffe v. Holder, 133 S. Ct. 1678 (2013), and Descamps, his previous state
convictions for strong armed robbery and possession of cocaine did not qualify
as predicate offenses for purposes of the Armed Career Criminal Act (ACCA),
and, therefore, the district court erroneously sentenced him to a mandatory
statutory minimum. Williams also argues that he is entitled to invoke the
savings clause of 28 U.S.C. § 2255 because (1) there was a “fundamental error”
in his criminal proceedings, (2) § 2255 is invalid because the cases upon which
he now relies were not available on direct review or during his initial collateral
attack, and (3) any remedy under § 2255 would be inadequate to test the
legality of his detention because his motion would be barred as second or
successive.
       We review a district court’s dismissal of a § 2241 petition de novo. Kinder
v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). Because § 2241 is not a substitute
for § 2255, a “section 2241 petition that seeks to challenge the validity of a
federal sentence must either be dismissed or construed as a section 2255
motion.” Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000). A § 2241 petition
that attacks custody resulting from a federally imposed sentence may be
entertained under the savings clause of § 2255 only if the petitioner establishes
that the remedy provided under § 2255 is “inadequate or ineffective” to test the
legality of his detention. 28 U.S.C. § 2255(e); see also Tolliver v. Dobre, 211
F.3d 876, 878 (5th Cir. 2000). To demonstrate that the remedy provided under



       1Since Williams filed his motion for a stay, the Eleventh Circuit has issued its en banc
opinion in Spencer v. United States, 773 F.3d 1132 (11th Cir. 2014) (en banc).


                                              2
    Case: 14-40557     Document: 00513118250      Page: 3   Date Filed: 07/16/2015


                                  No. 14-40557

§ 2255 is inadequate or ineffective, Williams must establish that his claim is
(i) “based on a retroactively applicable Supreme Court decision which
establishes that [he] . . . may have been convicted of a nonexistent offense and
(ii) that was foreclosed by circuit law at the time when the claim should have
been raised in [his] . . . trial, appeal, or first § 2255 motion.” Reyes-Requena v.
United States, 243 F.3d 893, 904 (5th Cir. 2001).
      The first “factor requires that a retroactively applicable Supreme Court
decision establish that the petitioner is actually innocent,” meaning that he
“may have been imprisoned for conduct that was not prohibited by law.” Jeffers
v. Chandler, 253 F.3d 827, 830–31 (5th Cir. 2001) (internal quotation marks
and citation omitted). Williams’s assertions that the district court erred in
sentencing him as a career offender do not meet this standard. His claim
challenges the assessment of predicate offenses; it does not argue that he is
actually innocent of the offense for which he was convicted. See Padilla v.
United States, 416 F.3d 424, 427 (5th Cir. 2005); Kinder, 222 F.3d at 214.
Additionally, a remedy under § 2255 is not inadequate or ineffective based
solely on the fact that Williams’s previous § 2255 motion was unsuccessful or
because any of Williams’s subsequently filed § 2255 motions will likely be
classified as successive and, thus, barred. See Jeffers, 253 F.3d at 830; Kinder,
222 F.3d at 213.
      Accordingly, the district court’s judgment is AFFIRMED. Furthermore,
as Williams does not claim to be innocent of the crimes for which he was
convicted and, thus, cannot satisfy the savings clause, see Reyes-Requena, 243
F.3d at 904, his motion for a stay is DENIED as unnecessary.`




                                        3